Title: From John Adams to Me., Citizens of Kittery, 17 August 1798
From: Adams, John
To: Kittery, Me., Citizens of


To the Freeholders and other Inhabitants of the Town of Kittery, in the Commonwealth of Massachusetts.—
Gentlemen
Quincy Augt. 17th. 1798

Your candid address of the 17th July which I received on the 16 of August, deserves my Thanks. The repeated attempts to accomodate differences with the French Republic have been dictated by a Love of Peace and a respect to the French Nation as well as to the sense of the American People.They have answered no other End than to unfold designs, the most pernicious and demands which can never be complied with. No hope of Safety remains for us, without our own United Exertions.
The Conviction of this is general, but will never be universal: at least the time will never come when all will acknowledge it. In the last Extremity, I fear, We shall find Traitors who will unite with an invading Enemy; and fly within their lines; there to be tormented by their own consciences, and by the contempt of their supposed Friends. The Number however will be incomparably smaller than in 1775 and 1776.—
John Adams